DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 5/16/2022 for application number 17/541,901. 
Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites, “each content item region of the list of content item regions is configured to receive a selection input and a gesture input; in response to receiving a selection input at a particular content item region of the list of content item regions, the graphical user interface is configured to display a particular content item associated with the particular content item region.” This limitation does not appear to be disclosed.
Claim 24 recites, “in response to receiving the gesture input at the particular content item region, causing the display of a preview of actions that can be performed on the particular content item.” This limitation does not appear to be disclosed.
Claim 25 recites, “the writing input corresponds to a note action; and causing the action to be performed on the particular content item comprises causing the display of the writing input within the particular content item region.” This limitation does not appear to be disclosed.
Claim 33 recites, “in response to receiving the gesture input at the particular content item region, causing display of a preview of actions that can be performed on the content item.” This limitation does not appear to be disclosed. Likewise, child claims 34-35 contain limitations that about a “preview” that is not disclosed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-23, 27, 30-32, 36-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duhon et al (US 2017/0285931 A1) in view of Ito (US 2016/0162143 A1).

In reference to claim 21, Duhon teaches a computer-implemented method (para. 0085) comprising: causing display of a graphical user interface on a client device, the graphical user interface including a list of content item regions, each content item region of the list of content item regions is configured to receive a selection input and a gesture input (list of emails, see fig. 17, each can be selected or receive a gesture input, para. 0065-72); in response to receiving a selection input at a particular content item region of the list of content item regions, the graphical user interface is configured to display a particular content item associated with the particular content item region (content items can be selected, and selected item is displayed, figs. 17-18, para. 0065-72); and in response to receiving the gesture input at the particular content item region: in accordance with a determination that the gesture input is a writing input: analyzing the writing input to identify an action; causing the action to be performed on the particular content item; and updating the display of the particular content item region to indicate that the action has been performed (other gestures can be performed, like deletion or marking as a favorite, which is then displayed in the GUI, figs. 19-20, para. 0065-72).
However, Duhon does not teach in accordance with a determination that the gesture input is a manipulation input; analyzing the manipulation input to determine a manipulation amount; and causing the list of content item regions to scroll within the graphical user interface a distance that corresponds to the manipulation amount.
Ito teaches in accordance with a determination that the gesture input is a manipulation input; analyzing the manipulation input to determine a manipulation amount; and causing the list of content item regions to scroll within the graphical user interface a distance that corresponds to the manipulation amount (scroll inputs can be distinguished from other drawn gestures, and if the input is a scroll, the scroll amount depends on the scroll distance, para. 0035-38).
It would have been obvious to one of ordinary skill in art, having the teachings of Duhon and Ito before the earliest effective filing date, to modify the gestures as disclosed by Duhon to include the scroll as taught by Ito.
One of ordinary skill in the art would have been motivated to modify the gestures of Duhon to include the scroll of Ito because it provides a more convenient way for users to both enter handwritten gestures and scroll (Ito, para. 0004-07).
In reference to claim 22, Duhon teaches the computer-implemented method of claim 21, further comprising: in accordance with the determination that the gesture input is the writing input: causing display of the writing input at the particular content item region of the graphical user interface (ink is displayed, figs. 17 and 19); and after a predetermined amount of time, removing the display of the writing input from the graphical user interface (after some amount of time, the ink is removed, see figs. 18 and 20).
In reference to claim 23, Duhon teaches the computer-implemented method of claim 22, further comprising causing display of an icon at the particular content item region of the graphical user interface, the icon corresponding to the action associated with the writing input (check box icon displayed next to email, fig. 18).
In reference to claim 27, Ito teaches the computer-implemented method of claim 21, further comprising: receiving a touch input to the graphical user interface of the client device; and determining that the touch input is the writing input based on a length of the touch input, a location of the touch input, or a combination thereof (length of time and positions are used to distinguish scrolls from other gestures, para. 0033-35, 0040-48).

In reference to claim 30, Duhon teaches a computer-implemented method (para. 0085) comprising: causing display of a graphical user interface on a client device, the graphical user interface including a list of content item regions, (list of emails, see fig. 17, each can be selected or receive a gesture input, para. 0065-72); in response to receiving the gesture input at the particular content item region: in accordance with a determination that the gesture input is a writing input: causing the display of the writing input at the particular content item region (the writing input is displayed, figs. 17 and 19); analyzing the writing input to identify an action; causing the action to be performed on the particular content item; and updating the display of the particular content item region to indicate that the action has been performed (content items can be selected, and selected item is displayed, figs. 17-18, para. 0065-72, or other gestures can be performed, like deletion or marking as a favorite, which is then displayed in the GUI, figs. 19-20, para. 0065-72).
However, Duhon does not teach in accordance with a determination that the gesture input is a manipulation input; analyzing the manipulation input to determine a manipulation amount; and causing the list of content item regions to scroll within the graphical user interface a distance that corresponds to the manipulation amount.
Ito teaches in accordance with a determination that the gesture input is a manipulation input; analyzing the manipulation input to determine a manipulation amount; and causing the list of content item regions to scroll within the graphical user interface a distance that corresponds to the manipulation amount (scroll inputs can be distinguished from other drawn gestures, and if the input is a scroll, the scroll amount depends on the scroll distance, para. 0035-38).
It would have been obvious to one of ordinary skill in art, having the teachings of Duhon and Ito before the earliest effective filing date, to modify the gestures as disclosed by Duhon to include the scroll as taught by Ito.
One of ordinary skill in the art would have been motivated to modify the gestures of Duhon to include the scroll of Ito because it provides a more convenient way for users to both enter handwritten gestures and scroll (Ito, para. 0004-07).
In reference to claim 31, Duhon teaches the computer-implemented method of claim 30, wherein updating the display of the particular content item region to indicate the action has been performed comprises causing display of an icon corresponding to the action at the particular content item region (check box icon displayed next to email, fig. 18).
In reference to claim 32, Duhon teaches the computer-implemented method of claim 31, wherein: the writing input is an input generated by a user interacting with the graphical user interface of the client device; and the icon is a preconfigured graphical object that corresponds to the action (writing input is by a user, and the check box is an icon that indicates selection, para. 0035-38, fig. 18).

In reference to claim 36, Duhon teaches a computing system comprising: a processor and memory cooperating to instantiate a content management service configured to (fig. 1): cause display of a set of content items in a graphical user interface on a client device, each of the set of content items comprising a content region, (list of emails, see fig. 17, each can be selected or receive a gesture input, para. 0065-72); and in response to receiving a writing input at a particular content region corresponding to a content item of the set of content items: cause the display of the writing input at the particular content region (the writing input is displayed, figs. 17 and 19); analyze the writing input to identify an action; cause the action to be performed on the content item; and update the display of the particular content region to indicate that the action has been performed (content items can be selected, and selected item is displayed, figs. 17-18, para. 0065-72, or other gestures can be performed, like deletion or marking as a favorite, which is then displayed in the GUI, figs. 19-20, para. 0065-72).
However, Duhon does not teach in response to receiving a manipulation input at the particular content region: analyze the manipulation input to determine a manipulation amount; and cause the set of content items to scroll within the graphical user interface a distance that corresponds to the manipulation amount.
Ito teaches in response to receiving a manipulation input at the particular content region: analyze the manipulation input to determine a manipulation amount; and cause the set of content items to scroll within the graphical user interface a distance that corresponds to the manipulation amount (scroll inputs can be distinguished from other drawn gestures, and if the input is a scroll, the scroll amount depends on the scroll distance, para. 0035-38).
It would have been obvious to one of ordinary skill in art, having the teachings of Duhon and Ito before the earliest effective filing date, to modify the gestures as disclosed by Duhon to include the scroll as taught by Ito.
One of ordinary skill in the art would have been motivated to modify the gestures of Duhon to include the scroll of Ito because it provides a more convenient way for users to both enter handwritten gestures and scroll (Ito, para. 0004-07).
In reference to claim 37, Ito teaches the computing system of claim 36, wherein the content management service is further configured to: receive input data corresponding to a touch input to the graphical user interface of the client device; and determine whether the touch input corresponds to the writing input or the manipulation input (scroll inputs can be distinguished from other drawn gestures, para. 0035-38).
In reference to claim 40, Ito teaches the computing system of claim 36, wherein, in response to causing the set of content items to scroll within the graphical user interface, the content management service is further configured to cause display of an updated set of content items in the graphical user interface, the updated set of content items comprising at least one new content item that was not displayed in the set of content items (new content shown after scrolling, fig. 5B).

	
Claim(s) 24-25 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duhon et al (US 2017/0285931 A1) in view of Ito (US 2016/0162143 A1) as applied to claims 21 and 30 above, and in further view of Kelso et al. (US 2015/0169214 A1).

In reference to claim 24, Duhon and Ito do not teach the computer-implemented method of claim 21, further comprising: in response to receiving the gesture input at the particular content item region, causing the display of a preview of actions that can be performed on the particular content item.
Kelso teaches the computer-implemented method of claim 21, further comprising: in response to receiving the gesture input at the particular content item region, causing the display of a preview of actions that can be performed on the particular content item (preview of different actions is displayed, para. 0028-31).
It would have been obvious to one of ordinary skill in art, having the teachings of Duhon, Ito, and Kelso before the earliest effective filing date, to modify the actions as disclosed by Duhon to include the preview as taught by Kelso.
One of ordinary skill in the art would have been motivated to modify the actions of Duhon to include the preview of Kelso because it helps disambiguate gestures and provide more functions for pen input (Kelso, para. 0014-15).
In reference to claim 25, Duhon and Ito do not teach the computer-implemented method of claim 21, wherein: the writing input corresponds to a note action; and causing the action to be performed on the particular content item comprises causing the display of the writing input within the particular content item region.
Kelso teaches the computer-implemented method of claim 21, wherein: the writing input corresponds to a note action; and causing the action to be performed on the particular content item comprises causing the display of the writing input within the particular content item region (user can make a note in a particular region, para. 0014, 26).
It would have been obvious to one of ordinary skill in art, having the teachings of Duhon, Ito, and Kelso before the earliest effective filing date, to modify the actions as disclosed by Duhon to include the notes as taught by Kelso.
One of ordinary skill in the art would have been motivated to modify the actions of Duhon to include the notes of Kelso because it helps provide more functions for pen input (Kelso, para. 0014-15).

In reference to claim 33, Duhon and Ito do not teach the computer-implemented method of claim 30, further comprising: in response to receiving the gesture input at the particular content item region, causing display of a preview of actions that can be performed on the content item.
Kelso teaches the computer-implemented method of claim 30, further comprising: in response to receiving the gesture input at the particular content item region, causing display of a preview of actions that can be performed on the content item (preview of different actions is displayed, para. 0028-31).
It would have been obvious to one of ordinary skill in art, having the teachings of Duhon, Ito, and Kelso before the earliest effective filing date, to modify the actions as disclosed by Duhon to include the preview as taught by Kelso.
One of ordinary skill in the art would have been motivated to modify the actions of Duhon to include the preview of Kelso because it helps disambiguate gestures and provide more functions for pen input (Kelso, para. 0014-15).
In reference to claim 34, Kelso further teaches the computer-implemented method of claim 33, wherein: the gesture input is a first gesture input; the content item is a first content item; the preview of actions is a first preview of actions; and further comprising, in response to receiving a second gesture input at a second particular content item region of the list of content item regions, causing display of a second preview of actions that can be performed on a second content item corresponding to the second particular content item region, the second preview of actions different from the first preview of actions (preview of different actions is displayed, para. 0028-35; different gestures map to different action, and therefore the previews of possible actions would be different).
In reference to claim 34, Duhon and Kelso teach the computer-implemented method of claim 34, wherein: the first content item is a first type of content item; the first preview of actions is based on the first type of content item; the second content item is a second type of content item, different from the first type of content item; and the second preview of actions is based on the second type of content item (Duhon teaches actions are based on the type of content item, see different actions in figs. 3-24, and Kelso teaches different previews for different actions, para. 0028-35).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duhon et al (US 2017/0285931 A1) in view of Ito (US 2016/0162143 A1) as applied to claim 21 above, and in further view of Hinckley (US 2013/0328786 A1).

In reference to claim 26, Duhon and Ito do not teach the computer-implemented method of claim 21, wherein: the writing input corresponds to a follow up action; and causing the action to be performed on the particular content item comprises generating a communication in response to the particular content item, the communication directed to a user associated with the particular content item.
Hinckley teaches the computer-implemented method of claim 21, wherein: the writing input corresponds to a follow up action; and causing the action to be performed on the particular content item comprises generating a communication in response to the particular content item, the communication directed to a user associated with the particular content item (reply gesture generates email for replying to message, para. 0034-35). 
It would have been obvious to one of ordinary skill in art, having the teachings of Duhon, Ito, and Hinckley before the earliest effective filing date, to modify the actions as disclosed by Duhon to include the reply as taught by Hinckley.
One of ordinary skill in the art would have been motivated to modify the actions of Duhon to include the reply of Hinckley because it allows a user to intuitively reply to a message (Hinckley, para. 0035).

Claim(s) 28-29 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duhon et al (US 2017/0285931 A1) in view of Ito (US 2016/0162143 A1) as applied to claim 21 above, and in further view of Block (US 2009/0006292 A1).

In reference to claim 28, Duhon and Ito do not teach the computer-implemented method of claim 27, further comprising, in response to determining that the touch input is the writing input: generating writing data from the writing input; inputting the writing data to a classification model; and receiving an output from the classification model, the output identifying the action associated with the writing input.
Block teaches the computer-implemented method of claim 27, further comprising, in response to determining that the touch input is the writing input: generating writing data from the writing input; inputting the writing data to a classification model; and receiving an output from the classification model, the output identifying the action associated with the writing input (neural network identifies gestures and actions from input data, para. 0029-35).
It would have been obvious to one of ordinary skill in art, having the teachings of Duhon, Ito, and Block before the earliest effective filing date, to modify the gestures as disclosed by Duhon to include the neural network recognition by Block.
One of ordinary skill in the art would have been motivated to modify the gestures of Duhon to include the neural network recognition of Block because it helps improve gesture recognition (Block, para. 0011).
In reference to claim 29, Block further teaches the computer-implemented method of claim 28, wherein: the output from the classification model further comprises a confidence metric for the identified action; and causing the action to be performed is in response to the confidence metric satisfying a threshold (activated value is a confidence metric that must meet a threshold value to be recognized as the gesture, para. 0034-35).

In reference to claim 38, Duhon and Ito do not teach the computing system of claim 36, wherein analyzing the writing input further comprises: generating writing data from the writing input, the writing data including information about a shape of the writing input; and inputting the writing data to a trained classification model.
Block teaches the computing system of claim 36, wherein analyzing the writing input further comprises: generating writing data from the writing input, the writing data including information about a shape of the writing input; and inputting the writing data to a trained classification model (input gesture is inputted into a neural network to be matched to a gesture, para. 0029-35, 0092-0115). 
It would have been obvious to one of ordinary skill in art, having the teachings of Duhon, Ito, and Block before the earliest effective filing date, to modify the gestures as disclosed by Duhon to include the neural network recognition by Block.
One of ordinary skill in the art would have been motivated to modify the gestures of Duhon to include the neural network recognition of Block because it helps improve gesture recognition (Block, para. 0011).
In reference to claim 39, Block teaches the computing system of claim 38, wherein the writing data further comprises information about a path of the writing input (writing data includes path data, like coordinates and time, para. 0092-0115).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174